Title: To Benjamin Franklin from Courtney Melmoth: Two Notes, [1 February? 1778]
From: Melmoth, Courtney
To: Franklin, Benjamin


I.
Sir
Rue Jacob: Sunday Noon [February 1?, 1778] .
Having an opportunity, without expence, of seeing the Procession of the Cordon Bleau to morrow Morning at Versailles, we are tempted to comply with an Invitation, and are just setting off for that Place; but it is impossible anything should, on our part, prevent our happy addition at the Teatable to morrow afternoon. I am, with the warmest Sensibility, Sir Your most obedient humble Servant
Courtney Melmoth
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
 
II.
Rue Jacob: 1 febry. [1778]
The Bearer waits on the honourable Dr. Franklin. From his much obliged and most obedient Servant
Courtney Melmoth
Mrs. Melmoth sends her most respectful Compliments to the Doctor.
